Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. 20130303304) in view of Bezilla (U.S. 201003223815) in further view of Yoneyama (U.S. 6077171)
Regarding claim 1, Sato discloses a weight for a golf club head consisting of: 
a first part comprising a head (Fig. 6A, head 11) including a recess (Fig. 6A tool engagement holes 11a, 11b) and a threaded region (see Fig. 6A, threaded region on sides of head 11), a body (Fig. 6A, rod 12 extends from head 11) extending from the head, a cavity (see annotated figure below), 
and a second part (Fig. 6B, Par. 43, part 15) comprising a first end (Par. 43, Fig. 6A-6B, part 15 inherently has first end), a second end (Par. 43, Fig. 6A-6B, part 15 inherently has second end) and a second material having a second specific gravity (Par. 43, part 15 can be of different weight i.e. inherently have different specific gravities)
wherein the second part comprises a diameter and a length extending between the first end and the second end (see Fig. 6A, 6B, part 15 comprises a diameter and length between first and second end)
wherein the threaded region extends an entire length of the head (see Fig. 6A, threads extend entire length of head); 
wherein the body is devoid of the threaded region (Fig. 6A, body 12 devoid of threaded region 7A);
wherein the cavity of the first part comprises a cavity cross-sectional shape (see annotated figure below); 
and wherein the second part comprises a second part cross-sectional shape (see annotated figure below); 
and wherein the cavity cross-sectional shape is complementary to the second part cross- sectional shape (see annotated figure below); 
wherein the second part is selected from a plurality of second parts (Par. 43, weight of weight material 10B can be changed by detaching the part 15 or replacing the part 15 with another part having a different weight); 
wherein each second part of the plurality of second parts comprises a different weight (Par. 43, weight of weight material 10B can be changed by detaching the part 15 or replacing the part 15 with another part having a different weight); 
wherein the first end of the second part is configured to be removeably coupled with the cavity of the first part (Par. 43, part 15 is detachable);
wherein the recess of the head is configured to receive a fastener tool (Par. 34, tool engagement holes 11a, 11b);

    PNG
    media_image1.png
    423
    554
    media_image1.png
    Greyscale

However, Sato does not explicitly disclose 
a first material having a first specific gravity; 
wherein the second specific gravity is greater than the first specific gravity, 
 and wherein the second part is secured within the first part by a press-fit, wherein the diameter of the second part is greater than a diameter of the cavity of the first part; 
wherein the second part is devoid of a threaded region
and wherein the second part diameter is constant along its length 
Bezilla discloses a first material (Par. 56, may be constructed of aluminum) having a first specific gravity (aluminum necessarily has a fixed specific gravity value); 
wherein the second specific gravity is greater than the first specific gravity (Par. 56, slug 32 is constructed of tungsten which inherently has a higher specific gravity than cap made of aluminum), 
However, Bezilla does not disclose and wherein the second part is secured within the first part by a press-fit, wherein a diameter of the second part is greater than a diameter of the cavity of the first part; and wherein the second part is devoid of a threaded region and wherein the second part diameter is constant along its length 
Yoneyama discloses the second part is secured within the first part by a press-fit (Col. 4 Lns. 1-3, weights are press fit), wherein a diameter of the second part is greater (Col. 4 Lns. 1-10, weight member has larger diameter than hole) than a diameter of the cavity of the first part; 
and wherein the second part is devoid of a threaded region (Fig. 3 weight 16 is smooth and Col. 4 Lns 1-3, weight is press-fit and therefore devoid of threaded region)
and wherein the second part diameter is constant along its length (Fig. 3, as weight 16 is smooth and cylindrical, diameter is constant along length)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weight structure of Sato to incorporate the multi-material weight construction, as disclosed by Bezilla to provide the advantage of providing different specific gravities for each part to provide an ideal weighting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second part of Sato to incorporate the press-fit second part of Yoneyama to provide the advantage of an alternate means of securing a second part to a first part by simplifying the structure to a press-fit construction and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II) 
Regarding claim 2, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Sato does not explicitly disclose the first part has a minimum wall thickness of 0.025 inch, this would be a matter of change in size and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV) (A). The first part of Sato necessarily has a thickness and would be obvious engineering choice to provide a desired wall thickness without changing the function. 
Therefore, it would have been obvious to one of ordinary skill to modify the wall thickness of Sato as a design choice as no criticality as to the minimum wall thickness has been stated and Sato would perform the same as the claimed device. 
Regarding claim 3, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Sato discloses the threaded region comprises a length (see Fig. 6A, threads necessarily comprise a length)
	While Sato does not explicitly disclose and the length of the threaded region ranges from 0.10 inch to 0.25 inch, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill to modify the length of the threaded region of Sato as a design choice as no criticality as to the minimum wall thickness has been stated and Sato would perform the same as the claimed device.
Regarding claim 4, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Sato does not disclose the first material of the first part comprises a specific gravity less than or equal to 7.8,
While Bezilla does not explicitly disclose the first material of the first part comprises a specific gravity less than or equal to 7.8, Bezilla discloses the first part is composed of aluminum which has a specific gravity between 2.55-2.8 and therefore would be less than or equal to 7.8 and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 5, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Sato does not disclose the second material of the second part comprises a second specific gravity greater than 7.8
While Bezilla does not explicitly disclose the second material of the second part comprises a second specific gravity greater than 7.8, Bezilla discloses the second part is composed of tungsten which has a specific gravity of 19.22, and therefore would be greater than or equal to 7.8 and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 7, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Sato discloses the second part comprises a circular shape (Par. 45, cylindrical circular cross section), a triangular shape, a square shape, a rectangular shape, a pentagonal shape, a hexagonal shape, or a polygonal.
Regarding claim 8, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Sato does not disclose the second material comprises: a tungsten material and a second specific gravity greater than 7.8
Bezilla discloses the second material comprises: a tungsten material (Par. 56, slug is tungsten alloy) and a second specific gravity greater than 7.8 (tungsten inherently has specific gravity of 19.22).
While Bezilla does not explicitly disclose the first material comprises: a steel material; and a first specific gravity less than or equal to 7.8, Bezilla discloses steel as a possible material (Par. 46) and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07) and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 10, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1
However, Sato does not disclose the first material comprises: an aluminum material and a first specific gravity less than or equal to 7.8. 
Bezilla discloses the first material comprises: an aluminum material (Par. 56, cap is aluminum); and a first specific gravity less than or equal to 7.8 (aluminum inherently has specific gravity between 2.55-2.8), the second material comprises: a tungsten material (Par. 56, slug is tungsten alloy) and a second specific gravity greater than 7.8 (tungsten inherently has specific gravity of 19.22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 12, Sato discloses a golf club head comprising of: a club head body having a striking face, a rear opposite the striking face, a sole, a top opposite the sole, a heel region, a toe region, a hosel, and an aperture (see Figs. 10-11, Sato discloses a conventional driver club head with striking face, sole, top, heel, toe, hosel, and aperture in hosel and apertures for weight inserts); 
a weight consisting: a first part comprising a head (Fig. 6A, head 11) including a recess (Fig. 6A tool engagement holes 11a, 11b) and a threaded region (see Fig. 6A, threaded region on sides of head 11), a body extending from the head (Fig. 6A, rod 12 extends from head 11)
a cavity (see annotated figure below), and a second part (Fig. 6B, Par. 43, part 15) comprising a first end (Par. 43, Fig. 6A-6B, part 15 inherently has first end), a second end (Fig. 6A-6B, Par. 43, part 15 inherently has second end),
and a second material having a second specific gravity (Par. 43, part 15 can be of different weight i.e. inherently have different specific gravities)
wherein the second part comprises a diameter and a length extending between the first end and the second end (see Fig. 6A, 6B, part 15 comprises a diameter and length between first and second end)
wherein the threaded region extends an entire length of the head (Fig. 6A, threaded region extends length of head 11); 
wherein the body is devoid of the threaded region (Fig. 6A, body 12 devoid of threaded region 7A);
wherein the cavity of the first part comprises a cavity cross-sectional shape (see annotated figure below); 
and wherein the second part comprises a second part cross-sectional shape (see annotated figure below); 
and wherein the cavity cross-sectional shape is complementary to the second part cross- sectional shape (see annotated figure below); 
wherein the first end of the second part is configured to be removeably coupled with the cavity of the first part (Par. 43, part 15 is detachable);
wherein the second part is selected from a plurality of second parts (Par. 43, weight of weight material 108 can be changed by detaching part 15 or replacing part 15 with another part having a different weight)
wherein each second part of the plurality of second parts comprises a different weight (Par. 43, weight of weight material 108 can be changed by detaching part 15 or replacing part 15 with another part having a different weight)
wherein the recess of the head is configured to receive a fastener tool (Par. 34, tool engagement recess 11b, 11d);
wherein the weight is removeably coupled to the aperture of the club head (see Fig. 12, weight is threaded into aperture of club head, and can be unscrewed i.e. removed)

    PNG
    media_image1.png
    423
    554
    media_image1.png
    Greyscale

However, Sato does not explicitly disclose 
a first material having a first specific gravity,
wherein the second part is secured within the first part by a press-fit, wherein a diameter of the first end of the second part is greater than a diameter of the cavity of the first part; 
wherein the second specific gravity is greater than the first specific gravity; 
and wherein the second part is devoid of a threaded region
and wherein the second part diameter is constant along its length
Bezilla discloses a first material (Par. 56, may be constructed of aluminum) having a first specific gravity (aluminum necessarily has a fixed specific gravity value); 
wherein the second specific gravity is greater than the first specific gravity (Par. 56, slug 32 is constructed of tungsten which inherently has a higher specific gravity than cap made of aluminum), 
However, Bezilla does not disclose and wherein the second part is secured within the first part by a press-fit, wherein a diameter of the first end of the second part is greater than a diameter of the cavity of the first part; and wherein the second part is devoid of a threaded region
and wherein the second part diameter is constant along its length
Yoneyama discloses the second part is secured within the first part by a press-fit (Col. 4 Lns. 1-3, weights are press fit), wherein a diameter of the second part is greater (Col. 4 Lns. 1-10, weight member has larger diameter than hole) than a diameter of the cavity of the first part; 
and wherein the second part is devoid of a threaded region (Fig. 3 weight 16 is smooth and Col. 4 Lns 1-3, weight is press-fit and therefore devoid of threaded region)
and wherein the second part diameter is constant along its length (Fig. 3, as weight 16 is smooth and cylindrical, diameter is constant along length)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weight structure of Sato to incorporate the multi-material weight construction, as disclosed by Bezilla to provide the advantage of providing different specific gravities for each part to provide an ideal weighting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second part of Sato to incorporate the press-fit second part of Yoneyama to provide the advantage of an alternate means of securing a second part to a first part by simplifying the structure to a press-fit construction and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II) 
Regarding claim 13, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 12.
While Sato does not explicitly disclose the weight is torqued to the aperture to a value no less than 45 in-lbs, the weight of Sato is necessarily torqued to a certain value as the weight plug is threaded into the aperture and would be a matter of optimum value and it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
However, Sato does not disclose the first material of the first part comprises a specific gravity less than or equal to 7.8,
While Bezilla does not explicitly disclose the first material of the first part comprises a specific gravity less than or equal to 7.8, Bezilla discloses the first part is composed of aluminum which has a specific gravity between 2.55-2.8 and therefore would be less than or equal to 7.8 and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 15, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
However, Sato does not disclose the second material of the second part comprises a second specific gravity greater than 7.8
While Bezilla does not explicitly disclose the second material of the second part comprises a second specific gravity greater than 7.8, Bezilla discloses the second part is composed of tungsten which has a specific gravity of 19.22, and therefore would be greater than or equal to 7.8 and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 17, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
However, Sato does not disclose the second material comprises: a tungsten material and a second specific gravity greater than 7.8
Bezilla discloses the second material comprises: a tungsten material (Par. 56, slug is tungsten alloy) and a second specific gravity greater than 7.8 (tungsten inherently has specific gravity of 19.22).
While Bezilla does not explicitly disclose the first material comprises: a steel material; and a first specific gravity less than or equal to 7.8, Bezilla discloses steel as a possible material (Par. 46) and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07) and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 18, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
However, Sato does not disclose the second material comprises: a tungsten material and a second specific gravity greater than 7.8
Bezilla discloses the second material comprises: a tungsten material (Par. 56, slug is tungsten alloy) and a second specific gravity greater than 7.8 (tungsten inherently has specific gravity of 19.22).
While Bezilla does not explicitly disclose the first material comprises: a steel material; and a first specific gravity less than or equal to 7.8, Bezilla discloses steel as a possible material (Par. 46) and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07) and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 19, Sato discloses a method consists of: -5-Application No. 15/896,009Docket No. KMC-17-002-US 
providing a weight (see Fig. 6A-6B), 
wherein providing the weight comprises; 
providing a first part (Fig. 6A, head 11); 
and providing a second part (Fig. 6B, Par. 43, part 15); 
wherein: the weight is configured to be insertable into a golf club head (see Fig. 12);
 the golf club head comprises: a golf club head body comprising a striking face, a rear opposite the striking face, a top, a sole, a heel region, a toe region, a hosel, and an aperture (see Figs. 10-11, Sato discloses a conventional driver club head with striking face, sole, top, heel, toe, hosel, and aperture in hosel and apertures for weight inserts);
the first part comprises: a head (Fig. 6A, head 11); 
a threaded region (Fig. 6A, threaded region head 11); 
a body extending from the head (Fig. 6A, body 12)
and a cavity (see annotated figure below);
 the second part comprises: a first end (Par. 43, Fig. 6A-6B, part 15 inherently has first end); 
and a second end (Par 43, Fig. 6A-6B, part 15 inherently has second end); 
a diameter (Fig. 6A-6B, part 15 inherently has diameter)
a length extending between the first end and the second end (Fig. 6A-6B, part 15 inherently has length between first and second end)
the threaded region extends an entire length of the head (Fig. 6A, threaded region over length of head 11); 
the body is devoid of the threaded region (Fig. 6A, body 12 devoid of the threaded region 7A);
wherein the cavity of the first part comprises a cavity cross-sectional shape (see annotated figure below)
 and wherein the first end of the second part comprises a second part cross-sectional shape (see annotated figure below)
and wherein the cavity cross-sectional shape is complementary to the second part cross- sectional shape (see annotated figure below); 
wherein the second part is selected from a plurality of second parts (Par. 43, weight of weight material 10B can be changed by detaching part 15 or replacing the part 15 with another part having a different weight)
wherein each second part of the plurality of second parts comprises a different weight (Par. 43, weight of weight material 10B can be changed by detaching part 15 or replacing the part 15 with another part having a different weight)
 the head is configured to receive a fastener tool (Fig. 6A, tool engagement recesses 11b, 11d)
and the weight is removeably coupled to the aperture (see Fig. 12, weight is threadedly engaged into aperture and therefore can be unscrewed i.e. removable) 
wherein the recess of the head is configured to receive a fastener tool (Fig. 6A tool engagement holes 11a, 11b)
However, Sato does not explicitly disclose a steel material 
a tungsten material; 
the second part is secured within the first part by a pressfit, wherein a diameter of the second part is greater than a diameter of the cavity;
and wherein the second part is devoid of a threaded region
wherein the second part diameter is constant along its length
Bezilla discloses a tungsten material (Par. 56, slug is tungsten)
While Bezilla does not explicitly disclose the first part comprises a steel material, this would be a matter of preferred materials and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07)
 -4-Application No. 15/896,009Docket No. KMC-17-002-US However, Bezilla does not disclose the second part is devoid of the threaded region; the second part is secured within the first part by a press-fit, wherein a diameter of the second part is greater than a diameter of the cavity; and wherein the second part is devoid of a threaded region
wherein the second part diameter is constant along its length
Yoneyama discloses the second part is secured within the first part by a press-fit (Col. 4 Lns. 1-3, weights are press fit), wherein a diameter of the second part is greater (Col. 4 Lns. 1-10, weight member has larger diameter than hole) than a diameter of the cavity of the first part; 
and wherein the second part is devoid of a threaded region (Fig. 3 weight 16 is smooth and Col. 4 Lns 1-3, weight is press-fit and therefore devoid of threaded region)
and wherein the second part diameter is constant along its length (Fig. 3, as weight 16 is smooth and cylindrical, diameter is constant along length)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weight structure of Sato to incorporate the multi-material weight construction, as disclosed by Bezilla to provide the advantage of providing different specific gravities for each part to provide an ideal weighting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second part of Sato to incorporate the press-fit second part of Yoneyama to provide the advantage of an alternate means of securing a second part to a first part by simplifying the structure to a press-fit construction and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II) 
Regarding claim 20, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 19. 
	Sato further discloses providing the golf club head (Fig. 11, golf club head); providing the weight (Par. 12, weight inserted); inserting the second part (Par. 9, rod 12b inserted into head 11) into the first part; and coupling the weight to the golf club head with the fastener tool (Par. 34, tool engagement surface  to fasten weight), 
However, Sato does not disclose wherein the weight is pressed or epoxied.
Yoneyama discloses wherein the weight is pressed (Col. 4 Lns. 1-3, weights are press fit) or epoxied.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second part of Sato to incorporate the press-fit second part of Yoneyama to provide the advantage of an alternate means of securing a second part to a first part by simplifying the structure to a press-fit construction and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II) 

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Regarding the first argument, directed towards a first part and second part, it is argued the limitation as claimed is broad, as all that is claimed is a first part and second part, so there is nothing within the limitation that would prevent Sato’s two piece head and body structure from reading on the limitation. The head and body of Sato act as one integral piece and therefore provide the same function. Further, this would be a matter of integral vs separable parts, as Sato notes in Par. 36, rod portion 12 is fitting into the locking recess portion through cooling fit, shrink fit or forced fit such that the head portion 11 and rod portion 12 are integrated into a single body, therefore, the two piece construction of Sato, contrary to applicant’s argument, would not create instability and reduce strength, and the court found that the use of a one piece construction instead of the structure disclosed in the prior art (separable elements) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C)
Regarding the arguments towards Sato and Bezilla regarding the body being devoid of a threaded region and the second part being secured within the first part by a press fit, it is argued that 
Bezilla does disclose first part and second part devoid of a threaded region, as seen by cap 132 which corresponds to a first part and slug 134 which corresponds to a second part, and as seen in the figures, the slug 134 is devoid of a threaded region, and further to that point, in the applicant remarks the applicant notes on Pg. 3, that the slug is unthreaded, therefore, it appears the applicant concedes the slug is unthreaded i.e. devoid of a threaded region. 
It is argued that what needs to be considered is the combination of Sato and Bezilla as a combination, as Sato discloses a first part and second part as argued above, and Bezilla similarly discloses a first part and second part, the second part being devoid of threads and therefore one of ordinary skill would readily recognize the non-threaded aspect of the second part would be incorporated into the second part of Sato and the applicant cannot show nonobviousness by attacking Sato and Bezilla individually when the rejection as articulated by the Examiner is based on a combination of (list references). See In re Merck & Co. Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references. [Each reference] must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole.”).
Further, it is noted that neither Sato or Bezilla were used to disclose the limitation of being press fit or the diameter being constant along its length, and therefore, arguments directed towards Sato and Bezilla failing to teach such limitations is moot. 

Regarding the arguments directed towards Yoneyama, it is argued that while Yoneyama may not disclose the second part being secured within the first part, Yoneyama is not used alone but rather, used to modify the teachings of Sato, which discloses second part secured within the first part. Yoneyama was used to disclose it is known to use press fitting as a means of attachment, and one of ordinary skill in the art would have readily recognized the threading means provided in Sato is also a means of attachment, and therefore, would have been a matter of substitution of the type of attachment means used to use a press fit connection as an alternative to the threaded means, therefore, one of ordinary skill cannot look at Yoneyama in isolation, but rather what Yoneyama contributes to the combination, which is an alternative means of attachment, and therefore one of ordinary skill would readily recognize the type of attachment means can be of a wide variety and the concept of press fitting as seen in Yoneyama could be applied to the first and second part of Sato and the applicant cannot show nonobviousness by attacking Yoneyama individually when the rejection as articulated by the Examiner is based on a combination of (list references). See In re Merck & Co. Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references. [Each reference] must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole.”).
	Regarding the arguments towards modifying Sato with Yoneyama, it is argued that while Yoneyama may disclose that the intended purpose is to prevent the weight from falling out, this does not take away from the teaching of Sato of a removable weight component, but rather that press-fitting components is another means of attachment, and one of ordinary skill would readily recognize that any number of attachment means could be used in Sato to secure the weight member within the first part, and Yoneyama merely highlights press-fitting as a possible means of attachment. 
Therefore, the rejection is maintained. 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711